NIX, Chief Justice,
dissenting.
I dissent because this case has been rendered moot and should be dismissed.
This case relates strictly to whether the Municipalities Planning Code, 53 P.S. § 10101 et seq., in effect at the time the trial court decided this case, authorized impact fees. Any response to that question was rendered moot when the General Assembly amended the Municipalities Planning Code to allow municipalities to impose impact fees under certain conditions. An identical situation was raised in Commonwealth of Pennsylvania, Dep’t of Envtl. Resources v. Jubelirer, 531 Pa. 472, 614 A.2d 204 (1992). In that case, we dismissed the appeal as moot because the General Assembly amended the statute in question by the time the case was heard on appeal. We should follow the same procedure in the instant matter. There being no justiciable controversy, the appeal should be dismissed as moot.
CAPPY, J., joins in this dissenting opinion.